Citation Nr: 1610676	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  06-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (West 2014).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which awarded service connection for posttraumatic stress disorder (PTSD) and granted a 30 percent evaluation effective June 8, 2004.  

In November 2008, the Board issued a decision denying the Veteran's claim for a higher initial rating for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, the Court vacated the Board's decision and remanded the case to the Board for readjudication in compliance with an October 2009 Joint Motion for Remand.

In a July 2009 rating decision, the RO granted a 70 percent rating for PTSD and entitlement to a total disability evaluation for compensation (TDIU), each effective September 15, 2008.  In a February 2012 decision, the Board again denied the Veteran's claim for a higher rating for PTSD.  The Veteran appealed that decision to the Court, and in July 2013, the Court issued a Memorandum Decision setting aside the Board's decision and remanding the matter to the Board for further adjudication.

In a March 2014 decision, the Board denied the Veteran's claims for entitlement to an initial rating greater than 30 percent for PTSD prior to September 15, 2008 and entitlement to an increased rating greater than 70 percent for PTSD since September 15, 2008.  Additionally, the Board awarded TDIU benefits, effective September 15, 2008.  The Board acknowledged that the issue of entitlement to SMC under 38 U.S.C.A. § 1114(s) was raised by the grant of TDIU, effective September 15, 2008, predicated on the Veteran's service-connected PTSD alone, and referred the issue of entitlement to SMC to the RO for initial consideration, finding that the Board did not have jurisdiction to consider the issue in the first instance.

The Veteran appealed the denial of his claim for entitlement to an increased rating for PTSD and the issue of entitlement to SMC to the Court.  In an August 2015 Memorandum Decision, the Court found that the Board erred in finding that it did not have jurisdiction over the issue of entitlement to SMC, and affirmed the Board's denial of the claim for entitlement to an increased rating for PTSD.  In a September 2015 Memorandum Decision, the Court held that it withdrew its August 2015 Memorandum Decision.  In the September 2015 Memorandum Decision, the Court affirmed the Board's denial of the issue of entitlement to an increased rating for PTSD, and granted entitlement to SMC.  The Court remanded the claim for SMC to the Board to determine the proper effective date for SMC.


FINDING OF FACT

As of September 15, 2008, the Veteran is in receipt of a TDIU based solely on his PTSD, which was rated as 70 percent disabling, and had additional separate disabilities independently ratable at 60 percent or more.


CONCLUSION OF LAW

The criteria for SMC have been met for the time period beginning September 15, 2008. 38 U.S.C.A. §§ 1114(s), 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to SMC.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

As noted in the Introduction, the Court has ordered that SMC be granted, as detailed in the September 2015 Memorandum Decision.  In its decision, the Court found that there were no material facts in dispute, and determined that entitlement to SMC was warranted as a matter of law.

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).

VA has a well-established duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC). 

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

In this case, in the March 2014 Board decision, the Board granted a TDIU effective September 15, 2008.  The TDIU was awarded for that time period based solely on to the Veteran's PTSD, which was rated as 70 percent disabling, beginning September 15, 2008.  The March 2014 Board decision denied entitlement to an increased rating greater than 30 percent for PTSD prior to September 15, 2008.

Because the Veteran has a single service-connected disability rated as total (i.e., TDIU based on PTSD) and additional separate disabilities independently ratable at 60 percent or more, as of September 15, 2008, the criteria for SMC at the housebound rate are met as of September 15, 2008.  Thus, in light of the Court's Memorandum Decision and its decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective September 15, 2008. 


ORDER

Entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) beginning on September 15, 2008 is granted, subject to the criteria governing the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


